Citation Nr: 0308578	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  98-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral foot 
disability, including hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from April to September 
1976 in the United States Army National Guard and from August 
to October 1978 in the United States Coast Guard.

Initially, this matter came before the Board of Veteran's 
Appeals (Board) on appeal from a June 1998 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a bilateral foot condition.  In a July 2000 
decision, the Board reopened the veteran's claim and remanded 
the matter to the RO for further development, including 
obtaining service personnel records, service medical records, 
Social Security Administration records, and records from any 
other sources identified by the veteran.  In addition, the 
Board requested the RO to afford the veteran a VA 
examination, the report of which was to include a medical 
opinion, after the examination and review of the file, 
whether the veteran's hallux valgus disorder existed prior to 
his military service and, if so, whether his disability from 
the foot disorder worsened during such service.

In October 2002, the veteran was provided a Supplemental 
Statement of the Case and was given an opportunity to 
respond.  In December 2002, he submitted additional evidence 
and requested the RO to forward his case to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran has current disability from a bilateral foot 
disorder diagnosed as hallux valgus; his disability from 
bilateral hallux valgus existed prior to his service and did 
not worsen during such service.


CONCLUSIONS OF LAW
1.  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is not entitled to service connection for a 
bilateral foot condition diagnosed as hallux valgus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he is entitled to service 
connection for a bilateral foot disorder, including bilateral 
hallux valgus.  He has asserted that the disorders resulted 
from an injury incurred during basic training.  
Alternatively, he has asserted that although his foot 
disorders may have preexisted his service, his disability 
from such disorders worsened during such service.  For the 
following reasons and bases, the Board finds that the 
veteran's bilateral foot disability from hallux valgus 
existed prior to his service and was not aggravated during 
such service.  Accordingly, the Board concludes that the 
veteran is not entitled to service connection for a bilateral 
foot disorder including hallux valgus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (2002).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumptions of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
38 C.F.R. § 3.306(b).  "Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
see also Maxson v. West, 12 Vet. App. 453, 459 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 479 (1997); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 311(West 2002); 38 C.F.R. § 3.304(b) (2002).

The veteran's service medical records show that at the time 
of an April 1976 medical examination for enlistment in the 
Army National Guard, he denied a history of foot trouble.  An 
examiner indicated that the veteran's feet were clinically 
normal.  However, when the veteran was examined by an Army 
podiatrist in September 1976, the podiatrist reported that 
the veteran had a history of acquired hallux valgus 
deformity.  On physical examination, a lateral deviation of 
each hallux was observed.  The podiatrist concluded that the 
appellant was not physically qualified for enlistment into 
the military at the time of his entrance.  Later in September 
1976, medical board proceedings resulted in a finding that 
the appellant suffered from moderate bilateral hallux valgus 
deformity that was symptomatic.  The onset date was found to 
be prior to service and the condition was found to not have 
been aggravated during active duty.  On a written form, the 
appellant stated that he was requesting release from active 
duty for physical reasons that existed prior to his 
enlistment in the National Guard and entry into active duty 
in August 1976.  He further stated that he had bad feet and 
that he had known about the foot disorders approximately five 
years prior to his enlistment in the National Guard.

At the time of the veteran's medical examination for 
enlistment in the United States Coast Guard, he denied a 
history of foot trouble.  An examiner noted that the 
veteran's big toes deviated outward, bilaterally.  At the 
time of a Coast Guard medical examination in August 1978, the 
veteran again denied a history of foot trouble.  An examiner 
noted that the veteran had asymptomatic bilateral valgus 
deviation of the great toes.  The veteran did not have 
bunions or corns.  Subsequently dated clinical records show 
that the veteran sought medical treatment for foot pain in 
September 1978.  Several days later, a physician reported 
that the veteran complaints were grossly exaggerated, as 
physical findings did not support his complaints.  The 
physician noted that the veteran was having "difficulty 
[with] swimming" as well as "academic problems."  When the 
veteran was seen again in late September 1978, an examiner 
noted clinical findings of pain to palpation of both feet and 
reported an impression of bilateral foot pain.  In October 
1978, the veteran was honorably discharged from the Coast 
Guard due to "unsuitability/inaptitude".

The question before the Board is not whether the veteran has 
current disability from a bilateral foot disorder.  The 
record is replete with records of treatment that contain 
diagnoses of hallux valgus.  Rather, the question is whether 
he incurred such disability during his service, or, if his 
bilateral foot disorder preexisted his service, whether his 
disability from such disorders worsened during such service 
beyond the expected natural progression of the disorders.  In 
this regard, the Board must first consider whether the 
veteran was "sound" at the time of his entry into service, 
and, if not, whether any preexisting disability worsened 
during such service.

The Board finds that the veteran did have a preexisting 
disability from a bilateral foot disorder, diagnosed as 
hallux valgus, and, under such circumstances, was not 
entitled to the presumption of soundness.  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  38 U.S.C.A. 
§ 311(West 2002); 38 C.F.R. § 3.304(b) (2002).  

In this case, the facts preclude a presumption of the 
veteran's soundness at the time of his entry into service.  
First, service medical records dated within several months of 
his entry into service document his bilateral hallux valgus 
and contain the opinion of a podiatrist that this disability 
had disqualified him from enlistment, thus indicating that 
the disability had pre-existed service.  Second, the veteran 
stated at the time of his separation from the Army National 
Guard that his foot disorders had begun approximately five 
years earlier.  Finally, a VA medical examiner who examined 
the veteran and reviewed the entire claims file reported that 
the veteran's bilateral foot disorders preexisted his 
service.  Such evidence clearly rebuts the presumption of 
soundness.  See Gahman v. West, 12 Vet. App. 406 (1999).

Therefore, as it is clear that the veteran is not entitled to 
the presumption of soundness and had disability from hallux 
valgus that preexisted his service, the remaining question is 
whether his preexisting disability from hallux valgus was 
aggravated during active military service.

Pursuant to 38 U.S.C.A. § 1153 (West 2002) and 38 C.F.R. 
§ 3.306(a), a preexisting disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
This "presumption of aggravation" applies only when 
preservice disability increases in severity during service.  
See Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

There is an exception to the application of the presumption 
of aggravation.  Where a person to whom the presumption might 
otherwise apply is not a "veteran" for purposes of the 
presumption, it does not apply.  The presumption does not 
apply to an individual who only had active duty training and 
is "not otherwise a veteran."  See Paulson v. Brown, 7 Vet. 
App. 466 (1995).

In this case, the appellant is clearly a veteran.  He had 
active duty service for a continuous period of more than 90 
days.  Therefore, the Board concludes that the presumption of 
aggravation may apply in this case.

However, the record does not present a factual basis upon 
which the Board can find that the veteran's disability from 
hallux valgus worsened during his periods of active duty 
service.  On the contrary, his hallux valgus was described as 
symptomatic during his service in the Army National Guard.  
During his service in the United States Coast Guard, his foot 
disorders were described as asymptomatic.  Although he did 
complain of foot pain, his subjective complaints were 
described by a physician as exaggerated.  His foot disorders 
were not reported as the reasons for his discharge from 
service in the United States Coast Guard.  

The veteran's own assertions that his disability was incurred 
in service or worsened during his service are afforded no 
probative weight.  When the veteran was examined by a VA 
physician in May 2001, the examiner noted that the veteran 
had indicated at the time of his Coast Guard enlistment 
examination he had not been previously discharged from 
service for a medical reasons.  This was clearly untrue.  His 
foot disorders were the reason for his discharge from the 
Army National Guard.  Further, as the record does not show 
that the veteran has the expertise to render a medical 
opinion about the onset, etiology, and progression of his 
foot disorders, his own assertions as to such matters cannot 
be afforded any probative weight.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  For the same reasons, the lay 
statements submitted by the veteran to the effect that he 
complained of foot pain during his service are not probative 
of the questions before the Board, that is, of the questions 
whether the veteran foot disorders preexisted his service and 
whether his disability worsened during such service.

The veteran has submitted some evidence that tends to support 
his claim, including statements and letters from private 
physicians that are contained in the claims file.  In a 
statement dated in August 1994, a physician reported that the 
veteran was "flat footed" before he entered service.  
According to the statement, the foot disorder resulted in 
knee injuries when he jumped from a truck in service.  His 
feet had hurt ever since.  In another statement dated in 
October 1999, the same private physician reported that he had 
seen the veteran for treatment and routine follow-up care.  
The physician reported that the veteran's foot disorders were 
aggravated by in-service injuries from a fall in September 
1976.  In a letter dated in April 2000, the same physician 
reported that he had treated the veteran for 15 years for 
severe bilateral hallux valgus deformity.  The physician 
stated that the deformity "was present upon admission to the 
army."  The physician continued by stating the following:

However, due to severe pain associated 
with these deformities, he was discharged 
five months after admission to the army.  
I feel that the vigorous training of 
basic training exaggerated the damage 
caused when [the veteran] jumped out of 
the truck.  I feel that there is no 
chance of this having been a congenital 
condition.  However, shoes that were too 
tight on the toes probably contributed to 
this disease developing during his 
military service.

In a letter dated in July 2001, the same physician reported 
that the veteran sustained bilateral foot injuries in August 
or September 1976 when he jumped from a truck and thereafter 
developed hallux valgus deformity.  

Clinical records dated by a podiatrist in 1996 and 1997 
document diagnoses of bilateral plantar fascitis and hallux 
valgus but do not comment of the onset or etiology of the 
disorders.

In a letter dated in May 2000, a physician reported that the 
onset of the veteran's progressive foot pain began in 1995 
and was the result of hallux valgus, talocalcaneal pronation 
and plantar fascitis of both feet, all of which were related 
to excessive pronation syndrome.  The physician further 
opined that all of such conditions can be precipitated by a 
sudden injury and/or trauma to the feet and progressively 
degenerative to severe pain including bursitis and fascitis.  
Further, the physician expressed the opinion that the 
veteran's present pain is related to injury from a fall 
occurring during active duty and is not a preexisting 
condition.  

In a letter dated in August 2001, the same physician reported 
that the veteran had been seen as a patient in his clinic for 
several years.  The doctor had last seen the veteran in July 
2001.  The physician described the veteran's symptoms and 
opined that the veteran was unable to work.  The letter did 
not address the etiology or cause of the veteran's symptoms.

The regional office has also obtained the decision by the 
Social Security Administration to award benefits for 
disability.  The decision and the associated medical records 
show that the award of such benefits was based on the 
veteran's disabilities from a neuropsychiatric disorder and 
disability associated with a post-service back injury.  In 
his application for disability benefits, the veteran did not 
claim to have disability from a foot disorder.

The Board must weigh the evidence in favor of and against the 
veteran's claim.  The private physicians who have offered the 
statements and letters in support of the veteran's claim are 
either ill informed or misinformed, as it is clear from 
service medical records that the veteran had foot trouble and 
hallux valgus deformity that existed prior to his first 
period of active duty service, and his service records do not 
document any foot injury or worsening of the foot disorders 
during any period of active service.  The Board is not bound 
to accept the conclusions of physicians who are not 
knowledgeable about the veteran's preservice and in-service 
medical history.  Their conclusions are apparently based 
exclusively on a history provided by the veteran.  The 
physicians who offered these opinions failed to discuss the 
veteran's relevant pre-service medical history and did not 
account for the lapse of time between the veteran's service 
and the onset of the complaints requiring their treatment.  
See Elkins v. Brown, 5 Vet. App. 474 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993), Black v. Brown, 5 Vet. App. 177 
(1993).

Medical findings made contemporaneously with the veteran's 
service may be afforded more weight than findings made many 
years after the veteran's separation from service and based 
on an inaccurate oral history provided by the appellant.  
Struck v. Brown, 9 Vet. App. 145 (1996).

Rather, the Board finds that the most compelling evidence is 
contemporaneous service medical records and the opinion of 
the VA physician who in May 2001 examined the veteran and 
thoroughly reviewed the veteran's medical records and his 
history, as has been discussed above, including his service 
medical records.  That physician opined that the veteran had 
had bilateral foot disability from hallux valgus prior to his 
service and that disability from a foot disorder did not 
worsen during a period of active duty service.

The Board finds that the veteran's disability from hallux 
valgus existed prior to his military service and was not 
aggravated, that is, did not permanently worsen, during such 
service.  Therefore, the Board concludes that the veteran is 
not entitled to service connection for hallux valgus.

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of his claim, and to notify a 
claimant of VA's inability to obtain certain evidence.  These 
duties are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case, the veteran has been so notified by the June 
1998 rating decision, the August 1998 statement of the case, 
and the supplemental statements of the case, the most recent 
of which that provided the regulations adopted by VA pursuant 
to the passage of VCAA.  By letter dated in December 2002, 
the veteran was notified of the passage of VCAA and the 
provision of the law that pertain to his claim.  He has been 
provided with forms to authorization to release medical 
records.  He has been notified that ultimately, it was his 
responsibility to provide evidence to support his claim.  The 
RO has notified the veteran by letter that some of the 
private medical records that he has identified were not 
obtainable.  The veteran has not indicated that there is 
additional evidence that has not been obtained.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is her responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's December 2002 letter 
and the January 2003 supplemental statement of the case.  The 
supplemental statement of the case contained regulations that 
advised the veteran that he could submit private medical 
records or provide VA sufficient information to allow VA to 
obtain such records.  In a statement dated in February 2003, 
the veteran asserted that he had no further evidence to 
submit for the Board's consideration.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records, including Social Security Administration 
records, identified by the veteran or otherwise evident from 
the claims folder.  

The veteran has not asserted that there are other private 
treatment records that pertain to his claim that have not 
been obtained and considered.  He has had several 
opportunities to identify sources of evidence, including the 
claim he filed, the Notice of Disagreement, the substantive 
appeal, and other statements submitted by him or on his 
behalf by his representative.  The RO has obtained the 
available treatment records identified by the veteran.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2002).  The veteran has been afforded an 
appropriate VA examination.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has informed the veteran hat some 
records from sources of private treatment identified by him 
could not be obtained.  Therefore, VA has no further duty to 
notify the veteran of inability to obtain evidence.


ORDER

Service connection for a bilateral foot disorder, including 
bilateral hallux valgus, is denied.

	                        
____________________________________________
	MARY GALLGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

